EXHIBIT A

FORM OF CONVERTIBLE PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS

CLINIGENCE HOLDINGS, INC.

CONVERTIBLE PROMISSORY NOTE

$_____________________ November 19, 2019

FOR VALUE RECEIVED, the undersigned, CLINIGENCE HOLDINGS, INC., a Delaware
corporation (the “Company”), promises to pay to the order of
_______________________________________ or its registered assigns (the
“Holder”), the principal sum of ________________ Dollars ($__________________),
with interest from the date hereof at the rate of 10% per annum on the unpaid
balance hereof until paid. Notwithstanding anything to the contrary in this
Note, following the effective date of the Merger (as defined in Section 4), all
references to the Company in this Note shall mean Parent (as defined in Section
4), to the extent applicable.

1.                  Principal. If not earlier converted pursuant to Section 4
hereof, the outstanding principal of this Note and all accrued but unpaid
interest shall be payable on October 31, 2020 (the “Maturity Date”).

2.                  Interest. Subject to Section 10, the Note will bear simple
interest at a rate of 10% per year. Interest (including additional interest, if
any) will be paid quarterly in arrears commencing on December 31, 2019.

Interest will be paid to the person in whose name a note is registered at the
close of business on the date that is ten days prior to the applicable interest
payment date (whether or not the day is a business day), immediately preceding
the relevant interest payment date. Interest on this Note will be computed on a
360-day year comprised of twelve 30-day months and will accrue from the date of
the original issuance of this Note. If any interest payment date falls on a date
that is not a business day, such payment of interest (or principal in the case
of the Maturity Date or any earlier repurchase date for this Note) will be made
on the next succeeding business day, and no interest or other amount will be
paid as a result of any such delay. For purposes herein, an “Event of Default”
exists if the Company fails to make a payment required by Section 1 or 2 hereof,
and such failure is not cured within 10 days following written notice from the
Holder.



 1 

 

 

3.                  Issuance of Warrants. Concurrently with the issuance of this
Note, the Company shall issue to the Holder a warrant to purchase up to
___________________ (__________) [Enter amount providing for 50% coverage]
shares (the “Warrants”) of the Company’s common stock, par value $0.00001 per
share (“Common Stock”), substantially in the form attached hereto as Exhibit B.
The exercise price of the Warrants shall be One Dollar and 25/100 Cents ($1.25)
per share, subject to adjustment for stock splits, stock dividends,
reclassifications and other similar recapitalization transactions that occur
after the date of issuance of the Warrants. Following the effective time of the
Merger, the Warrants shall be subject to Section 3.3(b) of the Merger Agreement.

4.                  Conversion Events and Mechanics of Conversion.

(a.)             Certain Definitions. For purposes of this Note, the following
terms have the meanings specified below:

(i)                 “Conversion Price” means, prior to the effective time of the
Merger, One Dollar and 25/100 Cents ($1.25) and, after the effective time of the
Merger, the amount equal to the quotient obtained by dividing (A) One Dollar and
25/100 Cents ($1.25) by (B) the Exchange Ratio, in each case subject to
adjustment for stock splits, stock dividends, reclassifications and other
similar recapitalization transactions that occur after the date of this Note.

(ii)              “Conversion Shares” means, prior to the effective time of the
Merger, shares of Common Stock and, after the effective time of the Merger,
shares of common stock of Parent.

(iii)            “Exchange Ratio” has the meaning ascribed to such term in the
Merger Agreement.

(iv)             “Merger” means the merger of Merger Sub with and into the
Company pursuant to the Merger Agreement, following which the Company will be a
wholly owned subsidiary of Parent.

(v)               “Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of August 8, 2019, by and among the Company, Parent,
HealthDatix, Inc. (“Merger Sub”) and John Salerno.

(vi)             “Parent” means iGambit, Inc., a Delaware corporation.

(b.)             Conversion. If this Note has not previously been repaid in
full, then the Holder shall have the option to convert all or any portion of the
unpaid principal and interest outstanding under this Note into Conversion Shares
at the Conversion Price.

(c.)             Mechanics of Conversion. The Holder shall provide written
notice to the Company of its conversion of all or any part of this Note in the
form of notice attached hereto as Exhibit A. The Company shall not be obligated
to issue certificates evidencing the Conversion Shares issuable upon the
conversion of this Note unless this Note is either delivered to the Company,
duly endorsed, at the office of the Company, or the Holder notifies the Company
that this Note has been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with this Note. After delivery of this Note, or delivery of an
agreement and indemnification in the case of a lost Note, the Company shall
issue and deliver to the Holder a certificate or certificates for the Conversion
Shares, and a check payable to the Holder in the amount equal to the cash
amounts payable as a result of a conversion into fractional shares of such
Common Stock. Any conversion of this Note shall be deemed to have occurred
immediately prior to the close of business on the date of such conversion, and
the Holder entitled to receive the Conversion Shares shall be treated for all
purposes as the record holder of such Conversion Shares on such date.



 2 

 

 

(d.)             Fractional Shares. No fractional Conversion Shares shall be
issued upon conversion of this Note. In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Company shall pay cash equal to such
fraction multiplied by the Conversion Price.

5.                  Prepayment. This Note may not be prepaid, in whole or in
part, before the Maturity Date other than by and through a conversion pursuant
to Section 4.

6.                  Transfer Restrictions. The Holder shall not transfer this
Note or the Conversion Shares until (a) it has first given written notice to the
Company, describing briefly the manner of any such proposed transfer; and
(b)(i) the Company, at its own expense, has received from counsel satisfactory
to the Company an opinion that such transfer can be made without compliance with
the registration requirements of the Securities Act of 1933, as amended (the
“1933 Act”), and applicable state securities laws, or (ii) a registration
statement filed by the Company under the 1933 Act and applicable state
securities laws is declared effective by the Securities and Exchange Commission
and state securities commissions having jurisdiction. In connection with any
such sale or transfer, the Company will if necessary promptly obtain, at its own
expense, an opinion of its counsel to the effect that the Conversion Shares may
be registered without legend or restriction for sale or transfer under an
exemption from such registration. If the Rule 144 exemption is not available,
public sale without registration will require compliance with an exemption under
the 1933 Act. The Company shall instruct its transfer agent to accept any such
opinion(s) and will process the sale or transfer within ten business days at the
Company’s expense. If either the Company or its transfer agent, individually or
jointly, fails or refuses without cause or reason to register on its books the
sale or transfer of the Conversion Shares within 20 business days after receipt
of the written request to do so, the Company shall pay a penalty to the Holder
in an amount of additional restricted shares in the amount of l% of the
restricted shares in the original written request for each day after the date of
receipt of the written request until the Holder receives the unrestricted
shares, provided that the Holder has promptly provided all information and
certificates requested by the Company or its transfer agent.

7.                  Currency; Payments. All references herein to “dollars” or”$”
are to U.S. dollars, and all payments of principal of, and interest on, this
Note shall be made in lawful money of the United States of America in
immediately available funds. If the date on which any such payment is required
to be made pursuant to the provisions of this Note occurs on a Saturday or
Sunday or legal holiday observed in the State of California, such payments shall
be due and payable on the immediately succeeding date which is not a Saturday or
Sunday or legal holiday so observed.



 3 

 

 

8.                  Representations and Warranties of Holder. The Holder hereby
represents and warrants that:

(a.)             Securities Not Registered. The Holder is acquiring this Note,
the Conversion Shares and the Warrants (collectively, the “Securities”) for its
own account, not as an agent or nominee, and not with a view to, or for sale in
connection with, any distribution thereof in violation of applicable securities
laws. By executing this Note, the Holder further represents that Holder does not
have any present contract, undertaking, understanding or arrangement with any
person to sell, transfer or grant participations to such persons or any third
person, with respect to any of the Securities.

(b.)             Access to Information. The Company has made available to the
Holder the opportunity to ask questions of and to receive answers from the
Company’s officers, directors and other authorized representatives concerning
the Company and its business and prospects, and Holder has been permitted to
have access to all information which it has requested in order to evaluate the
merits and risks of the purchase of this Note and the issuance of the other
Securities.

(c.)             Investment Experience. The Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in this Note and the issuance of the other
Securities, and has so evaluated the merits and risks of such investment. The
Holder is able to bear the economic risk of an investment in this Note and the
issuance of the other Securities, and, at the present time, is able to afford a
complete loss of such investment.

(d.)             Regulation D. The Holder is an “accredited investor” as defined
in Rule 501 under the 1933 Act. In the normal course of business, the Holder
invests in or purchases securities similar to the Securities and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing this Note and the issuance of the
other Securities.

(e.)             Securities are Unregistered. The Holder has been advised that
(i) none of the Securities have been registered under the 1933 Act or other
applicable securities laws, (ii) the Securities may need to be held
indefinitely, (iii) the Holder will continue to bear the economic risk of the
investment in the Securities after they are subsequently registered under the
1933 Act or an exemption from such registration is available, and (iv) when and
if the Securities may be disposed of without registration in reliance on Rule
144 promulgated under the 1933 Act, such disposition may be made only in amounts
in accordance with the terms and conditions of such Rule in effect at that time.

(f.)              Pre-Existing Relationship, Financial Experience. The Holder
has either a pre-existing personal or business relationship with the Company or
any of its officers, directors or controlling persons, or by his/its business or
financial experience or the business or financial experience of his/its
financial advisors who are unaffiliated with and who are not compensated by the
Company, directly or indirectly, could be reasonably assumed to have the
capacity to protect his/its own interest in connection with the acquisition of
this Note and the issuance of the other Securities.



 4 

 

 

(g.)             No Advertisement. The Holder acknowledges that the offer and
sale of this Note or the other Securities was not accomplished by the
publication of any advertisement.

(h.)             No Review. The Holder understands that no arbitration board or
panel, court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, has
passed upon or made any recommendation or endorsement of the common stock into
which it converts.

(i.)               Legal Representation. The Holder has had the opportunity to
confer with legal counsel of its choosing regarding the issuance of this Note,
any other Securities and any related transactions.

(j.)               Legend. The Holder understands that the Conversion Shares
shall bear a restrictive legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED
OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED UNDER AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

9.                  Survival of Representation and Warranties. All
representations and warranties made by the Holder shall survive the Maturity
Date, and shall remain effective and enforceable until the date on which claims
based thereon shall have been barred by the applicable statutes of limitation.

10.              Default Rate. If the Company fails to pay the outstanding
principal amount and all accrued interest under this Note within 30 days after
the Maturity Date, the interest rate payable on this Note shall be adjusted to
15% per annum.

11.              Usury Savings Clause. The Company and the Holder intend to
comply at all times with applicable usury laws. If at any time such laws would
render usurious any amounts due under this Note under applicable law, then it is
the Company’s and the Holder’s express intention that the Company not be
required to pay interest on this Note at a rate in excess of the maximum lawful
rate, that the provisions of this Section 11 shall control over all other
provisions of this Note which may be in apparent conflict hereunder, that such
excess amount shall be immediately credited to the principal balance of this
Note (or, if this Note has been fully paid, refunded by the Holder to the
Company), and the provisions hereof shall be immediately reformed and the
amounts thereafter decreased, so as to comply with the then applicable usury
law, but so as to permit the recovery of the fullest amount otherwise due under
this Note. Any such crediting or refund shall not cure or waive any default by
the Company under this Note. To the extent applicable, Holder and the Company
are relying on an exemption from applicable usury laws pursuant to Section 25118
of the California Corporations Code. In furtherance thereof, the Holder and the
Company each acknowledge and agree that, by reason of its or his own business
and financial experience or that of its or his professional advisers, it or he
could reasonably be assumed to have the capacity to protect its or his own
interests in connection with the transactions contemplated by this Note.



 5 

 

 

12.              Waiver. The Company expressly waives presentment, protest,
demand, notice of dishonor, notice of nonpayment, notice of maturity, notice of
protest, presentment for the purpose of accelerating maturity, and diligence in
collection.

13.              Attorneys’ Fees and Costs. In the event of any legal
proceedings in connection with this Note, all expenses in connection with such
legal proceedings of the prevailing party, the non-prevailing party upon demand
shall reimburse including reasonable legal fees and applicable costs and
expenses. This provision shall not merge with any enforcement order or judgment
on this Note and shall be applicable to any proceeding to enforce or appeal any
judgment relating to this Note.

14.              Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

15.              Successors and Assigns. This Note shall inure to the benefit of
the Holder and its successors and permitted assigns and shall be binding upon
the undersigned and its successors and permitted assigns. As used herein, the
term “Holder” shall mean and include the successors and permitted assigns of the
Holder.

16.              Governing Law. The parties acknowledge and agree that this Note
and the rights and obligations of all parties hereunder shall be governed by and
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.

17.              Modification. This Note may not be modified or amended orally,
but only by an agreement in writing signed by the party against whom such
agreement is sought to be enforced.

18.              Entire Agreement. This Note constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior written or oral agreements and understandings with respect to the
matters covered hereby.

Signature page follows

 6 

 

 



    CLINIGENCE HOLDINGS, INC.     a Delaware corporation         By:       Its:
      Address:    

 

 7 

 



EXHIBIT A
TO
NOTE

NOTICE OF EXERCISE

To Be Executed by the Holder

in Order to Exercise the Note

The undersigned Holder hereby elects to purchase ________ Conversion Shares
pursuant to the attached Note, and requests that certificates for securities be
issued in the name of:


(Please type or print name and address)

 

 


(Social Security or Tax Identification Number)

and delivered

to:


(Please type or print name and address if different from above)

If such number of Conversion Shares being purchased hereby shall not be all the
Conversion Shares that may be purchased pursuant to the attached Note, a new
Note for the balance of such Shares shall be registered in the name of, and
delivered to, the Holder at the address set forth below.

In full payment of the purchase price with respect to the Conversion Shares
purchased and transfer taxes, if any, the undersigned hereby tenders payment of
$_________ by check, money order or wire transfer payable in United States
currency to the order of [_____________________]

HOLDER:

Dated: By:/s/
Name:
Title:



 8 

 

 



EXHIBIT B
TO
NOTE

FORM OF WARRANT

11229\002\8539365.v2

